In The
               Court of Appeals
 Sixth Appellate District of Texas at Texarkana


                     No. 06-18-00027-CV




IN RE UNITED PARCEL SERVICE, INC., AND WILLIE G. SMITH




                Original Mandamus Proceeding




         Before Morriss, C.J., Moseley and Burgess, JJ.
                                             ORDER

       Relators United Parcel Service, Inc., and Willie G. Smith have filed a motion seeking

abatement of this original proceeding for purposes of effectuating a settlement agreement reached

by the parties. Although we cannot return jurisdiction over this original proceeding to the trial

court—the effect of a traditional abatement—given that the trial court never had jurisdiction over

this matter, we can and will accomplish the relators’ desired end by lifting the stay we entered in

this matter and by holding this matter in abeyance for a period of thirty days.

       We hereby rescind the order entered by this Court on April 19, 2018, and, thereby, lift the

stay of trial court proceedings in cause number 15-0814 in the 71st Judicial District Court of

Harrison County, Texas. The parties are free to effectuate their settlement agreement in the trial

court in the referenced cause.

       We further hold this original proceeding in abeyance for a period of thirty days, or until

June 7, 2018, for purposes of allowing the parties to effectuate their settlement in trial court cause

number 15-0814. If the settlement has been effectuated by June 7, the relators are instructed to

file a motion to dismiss this original proceeding in accordance with the parties’ settlement

agreement. If the settlement agreement has not been effectuated by June 7, the relators are

instructed to file a report informing this Court about the status of the matter.

       IT IS SO ORDERED.

                                                   BY THE COURT

Date: May 8, 2018




                                                  2